248 F.2d 952
Sarah ZALZNECK, Appellant,v.Dorothy SIAS and Frieda Miller, Helen E. Smith, John Miller,Jr., et al., Appellees.
No. 13237.
United States Court of Appeals Sixth Circuit.
Oct. 10, 1957.

Samuel H. Himelstein, Harrigton, Waer, Cary & Martin, Grand Rapids, Mich., for appellant.
Rom & Newton Dilley, Grand Rapids, Mich., Harvey L. Scholten, Grand Haven, Mich., for appellees.
Before STEWART, Circuit Judge.  STEWART, Circuit Judge.


1
This appeal is from an order of the district court striking a demand for a jury trial and transferring the case to the nonjury calendar.  On September 27, 1957, an order was entered by this court requiring the appellant to show cause on or before October 9, 1957, why the appeal should not be dismissed for the reason that, although the certified record was filed and docketed in this court on April 19, 1957, the appellant had filed no brief and had taken no other or further steps to perfect her appeal.  A brief for the appellant has now been received, and the appellant's answer to the order to show cause has likewise been received and filed.  The said brief and answer constitute good and sufficient cause why the appeal should not be dismissed for the reason set out in this court's order of September 27, 1957.


2
However, the said brief and answer disclose that this court is without jurisdiction to consider this appeal, for the reason that the district court's order striking the demand for jury trial and transferring the case to the nonjury calendar was not an appealable order.  City of Morgantown, W. Va. v. Royal Ins. Co., 1948, 337 U.S. 254, 69 S. Ct. 1067, 93 L. Ed. 1347; Black v. Boyd, 6 Cir., 1957, 248 F.2d 156.  It is this court's duty to dismiss an appeal for want of jurisdiction, even if the issue is not raised by either party, City of Louisa v. Levi, 6 Cir., 1944, 140 F.2d 512.


3
Accordingly, it is ordered that this appeal be and it hereby is dismissed.